Citation Nr: 1444446	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  09-13 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a right ankle injury. 


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to October 1969, including combat service in the Republic of Vietnam (RVN).  His decorations include the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

FINDING OF FACT

The Veteran's right ankle injury residuals were incurred during combat service in Vietnam. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for residuals of a right ankle injury have been met.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Further, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Veteran served in combat in Vietnam, and he reported that his injury occurred when his unit was receiving incoming fire and his foot got caught between two boards (see, e.g., November 2007 statement).  The Veteran stated that this injury occurred on Valentine's Day, 1969 (see March 2009 substantive appeal).    

The Veteran's service treatment records confirm that on February 14, 1969, the Veteran injured his right ankle.  The clinician gave a provisional diagnosis of 'rule out compression fracture' and instructed the Veteran to return the next morning for X-rays if not better.  Service treatment records show that the Veteran returned the next day for persistent ankle joint pain, although it was unclear from the records whether X-rays were ever taken.  Although the Veteran's October 1969 separation examination report did not include a notation of right ankle or foot injury, it was not accompanied by a report of medical history from the Veteran, and the examination report itself contained minimal detail.  

During a March 2008 VA joints examination, the Veteran reported a history of progressive problems with right ankle and foot pain developing over several years.  The examiner diagnosed chronic right ankle/right foot arthralgia with a history of right ankle sprain/strain during service.  Although the examiner opined that the Veteran's current right ankle injury residuals were not related to service, he based his opinion primarily on the lack of documented injury in the Veteran's separation examination.  However, given that the examination report in this case provided minimal detail and was not accompanied by a report of medical history from the Veteran, the Board finds that the Veteran's competent and credible report of a history of chronic right ankle and foot pain since the injury is more probative than the lack of notation on separation examination, especially given that the injury was clearly documented in the Veteran's service treatment records.  Moreover, the Veteran's recollection of the exact date the injury occurred, as confirmed by contemporaneous records, demonstrates his credibility as to his report of the history of the injury.    

The medical evidence shows that the Veteran has been diagnosed as having chronic right ankle/right foot arthralgia with history of right ankle sprain/strain during service.  The Veteran has reported the onset of right ankle and foot pain during service.  The Board finds that he is competent to report these symptoms during and since serving in Vietnam, and that his account of experiencing those symptoms since that time is credible.  In light of his documented in-service right ankle injury, the credible history of chronic right ankle and foot pain since service, and the current diagnosis provided by the March 2008 VA examiner, the Board finds that service connection for residuals of a right ankle injury is warranted. 


ORDER

Service connection for residuals of a right ankle injury is granted. 


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


